Mr. Justice Scott delivered the opinion of the court: In this case the record of the president and board of trustees of the village of London Mills recites the presentation of the petition of the appellees, “asking the privilege of using the streets arid alleys of the village for the erection of a telephone circuit,” and shows that the permission was granted by resolution or motion. Acting thereon, appelleess expended a considerable sum of money in establishing their lines along the streets and i alleys of the village of London Mills. It is a necessary conclusion from the averments of the bill that these lines were so established with the knowledge of the village authorities, without objection from them and with their tacit approval. Thereafter the village board passed an ordinance by which it was ordained that “all the rights, grants, privileges, franchises and permits in and to the streets, alleys. and public places” which had been granted to appellees were thereby revoked, repealed and annulled. As a result of all which, appellees contend that the license granted to them has become a contract between appellees and the village which is irrevocable, while the position of appellants is that the right to use the streets and alleys for the purposes of appellees could be.lawfully granted only by ordinance. Sections 9, 10 and 17 of paragraph 62, chapter 24, of Hurd’s Revised Statutes of 1901, gives to the president and board of trustees power to regulate the use of the streets in reference to matters of this character. Section 4 of chapter 134 of Hurd’s Revised Statutes of 1901 in terms applies only to telegraph companies, but the act of which it is a part, we think, should be construed as applying also to fielephone companies, and this section is as follows: “Ho such' company shall have the right to erect any poles, posts, piers, abutments, wires or other fixtures of their lines along or upon any road, highway, or public ground, outside the corporate limits of a city, town or village, without the consent of the county board of the county in which such road, highway, or public ground is situated, nor upon any street, alley, or other highway or public ground, within any incorporated city, town or village, without the consent of the corporate authorities of such city, town or village. The consent herein required must be in writing, and shall be recorded in the recorder’s office of the county. And such county board, or the city council, or board of trustees of such city, town or village, as the case may be, shall have power to direct any alteration in the location or erection of any such poles, posts, piers or abutments, and also in the height of the wires, having first given the company or its agent opportunity to be heard in regard to such alteration.” In City of Quincy v. Chicago, Burlington and Quincy Railroad Co. 92 Ill. 21, the city charter provided that “the city council shall have power to make all ordinances which shall be necessary and proper for carrying into execution the powers specified, in this act.” The city there, by resolution, granted to the railroad company the use of certain streets and alleys in which to lay its tracks, and in accordance with that resolution executed a deed to the company. It was contended by the city that the grant was void because the city Was only authorized to legislate in reference to its streets and alleys by ordinance. In reference thereto this court said: “The action of the city council, though in the form of a resolution, we regard, with the conveyance made by the city, as a sufficient grant of possession by the city to the defendant for the purpose of constructing, maintaining and operating its railroad tracks.” While it is true that this court treated the deed as aiding the resolution, still the deed could only have been 'authorized by the resolution, so that in the end the legality of the grant depended upon the resolution itself, and upon acts done and permitted by the city which were in pursuance of the resolution. It is argued in the case at bar that this court should not hold that such a grant can be evidenced by resolution and made binding by acts done and permitted thereunder, because then the veto power cannot be exercised. The same objection existed to the action of the city council in the Quincy case. There was nothing upon which a veto could operate in that instance. There the corporate authorities had recognized the validity of the permission obtained by the railroad company by the execution of a deed and by permitting the railroad company to use the streets for many years. Here the president and board of trustees recognized the existence of the written consent held by the appellees by permitting them to erect their poles and string- their wires in the streets in accordance with the terms of that written consent, and thereafter treated that consent so granted as having validity by the passage of an ordinance repealing or revoking it, and while but little credit, perhaps, is given to this resolution by an ordinance which mentions it but to repeal it, still it is evident that the village board regarded it as having force, or the course which that body would have pursued would have been to order the removal of the poles and wires, without attempting, by ordinance, to revoke the permission which had theretofore been granted to appellees. It has been said that acts of the city which have for their object the carrying into effect of the charter powers granted to the city are legislative in their character, and it is well settled that acts of municipal corporations which are legislative in their character must be put in the form of an ordinance, and not of a mere resolution. Chicago and Northern Pacific Railroad Co. v. City of Chicago, 174 Ill. 439; Village of Altamont v. Baltimore and Ohio Southwestern Railway Co. 184 id. 47. There is, however, another line of cases which we regard as controlling here, which hold that where, with the consent and without the objection of the city or village authorities, a structure is erected or an improvement made in a street under a permit granted by the authorities of the municipality, and where the structure or improvement is one for the erection or construction of which the city or.village might lawfully grant permission, the doctrine of equitable estoppel applies and may be enforced against the municipal corporation, and it will not be permitted to show that the permission under which the work in question has been carried forward to completion was not granted with proper formalities in the first instance. City of Chicago v. Carpenter, 201 Ill. 402; People v. Blocki, 203 id. 363; Village of Winnetka v. Chicago and Milwaukee Electric Railway Co. 204 id. 297. Appellants contend that the act of which section 4, supra, is a part applies only to corporations. In so far as that act confers the power of eminent domain this is true, but in so far as it prescribes the method for obtaining the consent of corporate authorities to the erection of poles and the stringing of wires it must be held applicable both to corporations and natural persons. Following the reasoning of this court in Chicago Dock Co. v. Garrity, 115 Ill. 155, “the clause should be read as including both corporations and individuals.” We therefore hold that where a village board has, by resolution, granted to the owner of a telephone line the use of its streets and alleys in which to set poles and to string wires for telephone uses, and where the licensee, with the knowledge and tacit consent of the village authorities, has accepted and acted upon such resolution by erecting poles and stringing wires .in the streets and alleys, the license so granted thereby becomes a contract which is valid and binding upon the parties thereto, and which cannot be revoked by the village. Equity and g'ood conscience require that the village of London Mills be not now heard to say that this written consent must in the first instance have been given by ordinance. It is now equitably estopped so to do. There is said to'be a misjoinder of defendants, for the reason that the relief which is sought is an injunction to prevent the removal of appellees’ poles and wires, and that such removal is threatened only by the village authorities, wherefore the London Power and Electric Company is improperly joined, as the relief sought is not against it; and it is also urged that the bill is multifarious, in that the substance of the charge against the London Power and Electric Company is, that it is seeking to avail itself of certain ordinances passed - by the village of London Mills and is conspiring with the village authorities to destroy the business of appellees, with the purpose of driving appellees out of the telephone business in the village of London Mills, and it is argued that if these averments state a cause of action it is one entirely separate and distinct from that stated against the village. The village, by its ordinance of August 22, 1901, attempts to divide its corporate powers and to confer a part thereof upon the London Power and Electric Company, and also attempts to exempt the rights and privileges theretofore granted to that company from the operation of that ordinance, as appears from an inspection of sections 2 and 3 of that ordinance, which are in words and figures following: “Sec. 2. All telephones, telephone poles, telephone lines, telephone centrals, and the fixtures belonging to the same, that were established, located and used in said village on the 25th day of March, 1901, and the companies, persons or corporations owning, using' and controlling the same on the date last'aforesaid, shall be permitted to remain in the same places and as they were located on the said 25th day of March, 1901, and the persons, companies or corporations owning or controlling the same on said date shall have the right to continue to so use and maintain the same until the 25th day of September, 1901: Provided, hoioever, that no change in location, no alterations in use and no extensions or additions to any of said telephones, telephone poles, telephone lines, telephone centrals, and the fixtures belonging to the same, shall be made during the time aforesaid, except by the mutual consent by the said village board, said London Power and Electric Company and all other parties and companies interested. “Sec. 3. This ordinance shall be known as special ordinance No. 54, and shall be in effect from and after its passage and approval, and nothing herein contained shall be construed as affecting any of the rights and priv- ' ileges heretofore granted to the London Power and Electric Company.” The bill charges that the London Power and Electric Company and the village are conspiring together to drive appellees out of the telephone business in the said village for the purpose of securing to that company exclusive control of the telephone business in said village, and that in furtherance of said conspiracy the village authorities are threatening to remove the wires and poles of appellees. In view of these charges, and of the fact that it plainly appears from the averments of the bill that the board of trustees and the London Power and Electric Company joined in a combination, corrupt in its character, for the purpose of securing a monopoly of the telephone business in London Mills for that comp airy, these objections based upon the grounds of misjoinder and multifarious ness are not well taken. The action -of the court in permitting an amendment to the sworn bill in the absence of an affidavit showing a valid excuse for the failure to incorporate in the original bill the matters introduced by the amendment is assigned as error. The truth of the matters stated by the amendments were shown by an affidavit in support thereof, and are admitted by the demurrer. The amendments were entirely proper in their character. They do not in anywise change the cause of action. They do not contradict in any way the averments of the original bill, and they are not materially inconsistent therewith. If the amendments were obnoxious to either of these three objections last suggested, it would undoubtedly have been the proper practice to require a sworn showing that the statements made in the original bill, which the amendments contradict or alter, were made by excusable mistake before permitting the amendment. The amendments merely enlarged and amplified the statements of the bill, so far as the charges therein contained were concerned. In addition, the prayer was altered, and words designating certain of the complainants as co-partners composing a firm within the complainant co-partnership, and words describing one of the complainants as an administrator, were omitted. Under these circumstances, the cases of Gregg v. Brower, 67 Ill. 525, Bauer Grocer Co. v. Zelle, 172 id. 407, and Fowler v. Fowler, 204 id. 82, warrant the conclusion that the court did not err in permitting the amendment to be made. The judgment of thé Appellate Court will be affirmed. Judgment affirmed.